HON. BENJAMIN WARD Commissioner Department of Correctional Services
This is in response to your recent request for an opinion as to whether or not the delivery of only that portion of the certified copy of stenographic minutes of sentencing proceedings which reflect the Justice's pronouncement of sentence meets the requirement of §380.70 of the Criminal Procedure Law.
Section 380.70 of the Criminal Procedure Law provides that:
"§ 380.70 Minutes of sentence
  ''In any case where a person receives an indeterminate sentence of imprisonment or a reformatory or alternative local reformatory sentence of imprisonment, a certified copy of the stenographic minutes of the sentencing proceeding must be delivered to the person in charge of the institution to which the defendant has been delivered within thirty days from the date such sentence was imposed; provided, however, that a sentence or commitment is not defective by reason of a failure to comply with the provisions of this section."
This section appears for the first time in the new Criminal Code of Procedure as it was adopted by chapter 996, section 1, of the Laws of 1970. The former Code of Criminal Procedure did not contain any similar provision. There have been no reported cases construing this particular section since its effective date of September 1, 1971.
The Practice Commentary in McKinney's Consolidated Laws of New York Annotated, Book 11A at page 113, makes it clear that the intent of § 380.70 is to provide correctional administrators and the paroling authorities all available information concerning the defendant through the time of sentencing. With this in mind, it is clear that § 380.70 contemplates the delivery of the transcript of those phases of the sentencing proceeding which would aid correctional administrators and paroling authorities in their future dealings with an inmate.
It is also noted that § 601 of the Correction Law provides for the delivery of a commitment with any prisoner sentenced to a State correctional facility. This requirement of § 601 has traditionally been met by a certified true extract from the court minutes signed by the clerk of the sentencing court. The commitment includes the name of the judge imposing the sentence, the date that defendant was found guilty either by plea or trial, the date that the sentence was imposed, and the sentence itself. To construe § 380.70 of the Criminal Procedure Law as only requiring the delivery of that portion of the sentencing proceeding where the judge pronounces sentence would make this section superfluous.
It is, therefore, my opinion that § 380.70 of the Criminal Procedure Law requires the delivery of a certified copy of the stenographic minutes of the sentencing proceeding from the point when a defendant is presented to the court to the time when the court remands the defendant to the custody of the local sheriff after pronouncing sentence. This requirement is subject, of course, to the proviso contained therein that failure to comply with the requirement shall not render defective the sentence or commitment.